                  Case 19-21823-JKO    Doc 49    Filed 12/11/19     Page 1 of 2




    ORDERED in the Southern District of Florida on December 11, 2019.




                                                   John K. Olson, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION



   In re:
   JUAN PABLO BRUZUAL,                                   Case No.: 19-21823-BKC-JKO
            Debtor.                                      Chapter 7
   ___________________________________/
                  AGREED ORDER GRANTING MOTION FOR EXTENSION
                OF TIME TO FILE OBJECTIONS TO EXEMPTIONS AND/OR
                DISCHARGE/DISCHARGEABILITY FOR THE TRUSTEE, THE
                         U.S. TRUSTEE AND CREDITOR [ECF 42]
                 (and cancelling hearing set for January 8, 2020 at 9:30 a.m.)

            THIS CAUSE came before the Court on the Motion [ECF 42] filed by Trustee,

   Kenneth A. Welt, to extend the deadline for filing objections to exemptions and/or

   discharge/dischargeability, for the Trustee, the U.S. Trustee and the Creditor, and the
              Case 19-21823-JKO       Doc 49    Filed 12/11/19    Page 2 of 2




Court having reviewed the Motion and being advised of an agreement between the

parties, it is hereby

        ORDERED AND ADJUDGED as follows:

        1.     That the Motion is hereby GRANTED. The Trustee, the U.S. Trustee and

Creditor, Daniel Guenni, shall have through and including February 3, 2020 within which

to file any objections to exemptions and/or discharge/dischargeability in the above styled

case.

        2.     The hearing on the Motion, currently scheduled for 01/08/2020 at 09:30 AM

at U.S. Courthouse, 299 E Broward Blvd Room 301 (JKO), Fort Lauderdale, FL is

CANCELLED.

                                           ###



Submitted by:
Rappaport Osborne & Rappaport, PLLC
Counsel to Trustee
1300 N. Federal Hwy Suite 203
The Squires Building
Boca Raton, FL 33432
Telephone: (561) 368-2200
Facsimile: (561) 338-0350
Email: office@rorlawfirm.com


Counsel to trustee shall serve a copy of this order on all interested parties and file a
certificate of service with the court.
